United States Court of Appeals
                     For the First Circuit


No. 14-2188

                        LIMOLINER, INC.,

                      Plaintiff, Appellant,

                               v.

                          DATTCO, INC.,

                      Defendant, Appellee.


                          ERRATA SHEET


     The opinion of this Court, issued on December 23, 2015, is
amended as follows:

     On page 21, line 2, "nonsequiturs" is replaced with "non
sequiturs"

     On page 21, line 24, "See" is replaced with "See"